Edna Earnest Taylor and
                                                                      Elizabeth Earnest s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2014

                                    No. 04-13-00445-CV

                   PNP PETROLEUM I, LP and PNP Management, Inc.,
                                  Appellants

                                               v.

                   Edna Earnest TAYLOR and Elizabeth Earnest Herbst.,
                                     Appellees

                   From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 10-05-00167CVF
                         Honorable Donna S. Rayes, Judge Presiding

                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court